—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered March 3, 2000, which, inter alia, granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (8).
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint pursuant to CPLR 3211 (a) (8) for failure to properly serve the defendants. Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.